Citation Nr: 1749575	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a left ankle disability.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left ankle disability. 

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle disability. 

5.  Entitlement to service connection for nerve damage of the right leg, to include as secondary to a service-connected left ankle disability. 

6.  Entitlement to service connection for nerve damage of the left leg, to include as secondary to a service-connected left ankle disability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 1998 and from March 2003 to June 2004, with periods of Reserve service between active duty. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran presented testimony at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's last examination for his service-connected left ankle disability was in April 2008; and he contended at his May 2017 hearing that it has worsened in severity since then.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his left ankle disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Next, the Veteran contends that his right ankle and bilateral knee disabilities are secondary to his left ankle disability.  The Veteran was afforded an examination for these conditions in June 2008 to address secondary service connection for these issues.  The examination; however, did not address whether the conditions were aggravated by his left ankle disability.  The Veteran should be afforded a new VA examination that addresses secondary service connection, including aggravation.  

The Veteran's representative also contended during the May 2017 hearing that Dr. A.Q. of the VA medical center (VAMC) had presented a positive nexus opinion in February 2008 regarding the Veteran's right ankle being secondary to the left ankle disability.  While the February 2008 VAMC records from Dr. A.Q. in regards to the Veteran's right ankle condition notes "possible symptoms related to weight compensation for left ankle condition" this does not meet the "as likely as not" standard required for service connection; however, this opinion should still be considered for the new VA examination.  

Regarding the right knee claim, the Veteran's service treatment records from his Reserve service include a December 2002 Report of Medical History for Reserve retention and an examination report both noting the Veteran injured his right knee two weeks prior playing basketball.  It is unclear whether this injury occurred during a period of ACDUTRA or INACDUTRA.  Therefore, records should be obtained to verify dates of Veteran's Reserve service and the Veteran should also have a VA examination to discuss the notations of an injury of the right knee in the service treatment records.  

Finally, during his November 2009 VA examination, the examiner noted the Veteran's claimed nerve damage was not secondary to his left ankle disability because the examiner found no sensory deficits and there was no pathology to render a current diagnosis.  The Board finds a new examination is warranted to determine whether the Veteran currently has a nerve disability, and if so whether it is secondary to his service-connected left ankle disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records.  All records/responses received must be associated with the claims file.  

2.  Contact the appropriate government repositories and request any outstanding personnel records and service treatment records from all periods of Reserve service for the Veteran.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

3.  Then, set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder.  If such a memorandum cannot be provided, a notation should be made in the claims file with a rationale provided.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left ankle disability.  The claims file must be made available to and reviewed by the examiner. 

With respect to the Veteran's service-connected left ankle disability, all indicated testing should be accomplished including particularly range of motion testing in degrees and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the left ankle.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should note whether ankylosis is present.

5.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right ankle, left knee, and right knee disorders.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner must offer opinions as to the following:

(a) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder was incurred during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service, specifically to include the December 2002 notations of a right knee injury while playing basketball.

(b) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ankle, right knee or left knee condition was caused by his service-connected left ankle disability.  

c) Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ankle, right knee or left knee disorders has been aggravated (chronically worsened beyond its natural progression) by his service-connected left ankle disability.  

The examiner should address the February 2008 report from Dr. A.Q. noting for the right ankle "possible symptoms related to weight compensation for left ankle condition."

A complete rationale must be provided to support any opinion rendered. 

If the examiner determines that any of the disorders is/are aggravated by the service-connected left ankle disability, the examiner should report the baseline level of severity of the condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder. 

6.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature disorder of the legs.  The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 
The examiner must offer opinions as to the following:

(a) Provide a medical opinion whether the Veteran has a currently diagnosed nerve damage disorder in either leg.  All necessary testing should be conducted.  

(b) If the Veteran has a currently diagnosed nerve condition, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's nerve disorder was caused by his service-connected left ankle disability.  A complete rationale must be provided to support any opinion rendered. 

(c) If the Veteran has a currently diagnosed nerve disorder, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's nerve disorder has been aggravated (chronically worsened beyond its natural progression) by his service-connected left ankle disability.  A complete rationale must be provided to support any opinion rendered. 

For all examinations, the examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




